[Cite as Myers v. Ohio Dept. of Rehab. & Corr., 2020-Ohio-4773.]



CRAIG MYERS                                           Case No. 2019-00261JD

       Plaintiff                                      Judge Patrick M. McGrath
                                                      Magistrate Scott Sheets
       v.
                                                      JUDGMENT ENTRY
OHIO DEPARTMENT OF
REHABILITATION AND CORRECTION

       Defendant

        {¶1} On June 8, 2020, the magistrate issued a decision recommending judgment
in favor of plaintiff. To date, defendant has not filed any objections. On June 22, 2020,
plaintiff filed a motion for an extension of time to file objections to the magistrate’s
decision, pursuant to Civ.R. 53(D)(5). However, plaintiff subsequently filed a document
captioned “Plaintiff’s Objections to Magistrate’s Decision” on June 22, 2020.
Accordingly, plaintiff’s June 22, 2020 motion for an extension of time to file objections is
DENIED as moot, as plaintiff has already timely filed said objections.
        {¶2} On a related matter, within said objections, plaintiff attempts to reserve “the
right to amend these objections and to submit memoranda in support of the same prior
to” August 14, 2020—the date plaintiff calculates that the objections are due pursuant to
the Supreme Court’s order tolling the time requirements established by all Supreme
Court promulgated rules. Upon review of the Ohio Rules of Civil Procedure, the court
finds no rule providing a party the right to amend objections once they have already
been filed.
        {¶3} Moreover, the court in its June 10, 2020 entry ordered that “any objections
to the magistrate’s decision shall be filed within 14 days of the date of [the court’s]
entry.” Although the Supreme Court did issue an entry tolling the time requirement for
filing objections, section (G) of this order also provides, in relevant part, that a court may
still issue orders “requiring parties to file documents by a specific due date if pertaining
to a situation that requires immediate attention.”                 See 03/27/2020 Administrative
Case No. 2019-00261JD                         -2-                         JUDGMENT ENTRY


Actions, 2020-Ohio-1166.        Additionally, when a court issues an order, it “shall
supersede the tolling provisions of [the Supreme Court’s] order, unless otherwise noted
in that specific order.” Id. In its June 10, 2020 entry, the court found that “a deadline for
filing any objections to the June 8, 2020 magistrate’s decision” is a situation that
“requires immediate attention.” Consequently, the deadline for filing any objections was
June 24, 2020. Accordingly, the court finds that plaintiff’s June 22, 2020 objections
were timely filed. For the reasons set forth below, the court adopts the magistrate’s
decisions as its own.

Standard of Review
       {¶4} Civ.R. 53(D)(4)(b) provides that, “[w]hether or not objections are timely filed,
a court may adopt or reject a magistrate’s decision in whole or in part, with or without
modification.” However, when a party files objections to a magistrate’s decision, the
court “shall undertake an independent review as to the objected matters to ascertain
that the magistrate has properly determined the factual issues, and appropriately
applied the law.” Civ.R. 53(D)(4)(d).
       {¶5} In reviewing the objections, the court does not act as an appellate court but
rather conducts “a de novo review of the facts and conclusions in the magistrate’s
decision.” Ramsey v. Ramsey, 10th Dist. Franklin No. 13AP-840, 2014-Ohio-1921, ¶ 17
(internal citations omitted). Objections “shall be specific and state with particularity all
grounds for objection.” Civ.R. 53(D)(3)(b)(ii). They must be supported “by a transcript
of all the evidence submitted to the magistrate relevant to that finding or an affidavit of
that evidence if the transcript is not available.” Civ.R. 53(D)(3)(b)(iii).
       {¶6} Civ.R. 53(D)(3)(b)(iii) provides that “[t]he objecting party shall file the
transcript or affidavit with the court within thirty days after filing objections.” Plaintiff did
not provide a transcript of the evidence to support his objections or an affidavit of
evidence. Additionally, plaintiff did not seek leave of court to supplement objections in
light of a subsequently prepared transcript or affidavit.             See 2006 Staff Note,
Case No. 2019-00261JD                        -3-                      JUDGMENT ENTRY


Civ.R. 53(D)(3)(b)(iii) (an objecting party may “seek leave of court to supplement
previously filed objections where the additional objections become apparent after a
transcript has been prepared.”). When an objecting party fails to properly support his
objections with a transcript or affidavit, “the trial court must accept the magistrate’s
factual findings and limit its review to the magistrate’s legal conclusions.” Triplett v.
Warren Corr. Inst., 10th Dist. Franklin No. 12AP-728, 2013-Ohio-2743, ¶ 13.
Accordingly, the court accepts the magistrate’s factual findings as true, and restricts its
consideration of plaintiff’s objections to a review of the magistrate’s legal conclusions.

Factual Background
       {¶7} At all times relevant to this case, plaintiff was an inmate in the custody and
control of ODRC at Allen-Oakwood Correctional Institution (AOCI). Complaint, ¶ 2.
According to plaintiff, he informed ODRC’s employees that his cellmate, Brock Daniels,
among other inmates were going to attack him after plaintiff gave a corrections officer “a
note detailing an event that took place in the cell unit,” and the corrections officer read
the note aloud in the presence of other inmates. Id. at ¶ 5-12. When plaintiff informed
the corrections officer that he needed protection from this possible assault, the
corrections officer told plaintiff that AOCI was “short staffed due to the holiday” and “he
did not know what to do, due to the fact that it was the 4th of July.” Id. at ¶ 6-9.
Subsequently, plaintiff was attacked in his cell by Daniels. Id. at ¶ 16-22.
       {¶8} Plaintiff filed a negligence action against ODRC, seeking damages for the
injuries he incurred during the attack. The issues of liability and damages were not
bifurcated, and the case proceeded to trial before a magistrate. Following the trial, the
magistrate found that plaintiff proved his negligence claim by a preponderance of the
evidence and recommended judgment in favor of plaintiff. However, the magistrate
determined that plaintiff presented minimal evidence of damages.           As a result, the
magistrate valued plaintiff’s injuries at $1,000.00.
Case No. 2019-00261JD                        -4-                       JUDGMENT ENTRY


       {¶9} Plaintiff objected to the magistrate’s decision, arguing that plaintiff was not
given a fair and reasonable opportunity to present evidence on damages and, thus, the
magistrate erred in valuing plaintiff’s injuries at $1,000.00.

Law and Analysis
       {¶10} Plaintiff’s objections concern the magistrate’s conclusion that plaintiff
presented limited evidence of his injuries and whether the amount of damages awarded
is reasonable.       To the extent plaintiff’s objection disputes the magistrate’s factual
findings, the court is unable to consider the objection. As noted above, plaintiff’s failure
to file a transcript or demonstrate that a transcript was unavailable requires the court to
accept the magistrate’s factual findings, including that the evidence plaintiff presented
regarding damages was limited to witness testimony regarding plaintiff’s injuries.
       {¶11} Generally, “the appropriate measure of damages in a tort action is the
amount which will compensate and make the plaintiff whole.” N. Coast Premier Soccer,
LLC v. Ohio Dept. of Transp., 10th Dist. Franklin No. 12AP-589, 2013-Ohio-1677, ¶ 17.
However, it is well established “that every plaintiff bears the burden of proving the
nature and extent of his damages in order to be entitled to compensation.” Jayashree
Restaurants, LLC v. DDR PTC Outparcel LLC, 10th Dist. Franklin No. 16AP-186, 2016-
Ohio-5498, ¶ 13 (internal quotation omitted). Moreover, “damages must be shown with
reasonable certainty and may not be based upon mere speculation or conjecture * * *.”
Rakich v. Anthem Blue Cross & Blue Shield, 172 Ohio App.3d 523, 2007-Ohio-3739,
¶ 20 (10th Dist.).
       {¶12} Here, plaintiff does not dispute the magistrate’s finding that there was
minimal evidence presented to establish damages.            Instead, plaintiff argues it was
unreasonable to expect him “to collect medical records” from health care providers while
incarcerated and “to present expert medical testimony on damages” because plaintiff
was a pro se inmate at trial and unskilled at the practice of law. See Plaintiff’s Objection
Case No. 2019-00261JD                        -5-                       JUDGMENT ENTRY


to Magistrate’s Decision, p. 1. Upon review, the court finds that these arguments have
no merit.
       {¶13} The Ohio Rules of Civil Procedure are to be applied to effect just results,
regardless of if one is represented by counsel. See Civ.R. 1(B). Although plaintiff was
pro se at the time of trial, “the same rules, procedures and standards apply to one who
appears pro se as apply to those litigants who are represented by counsel.” National
City Bank v. Kessler, 10th Dist. Franklin No. 03AP-312, 2003-Ohio-6938, ¶ 12.
Moreover, the court is not required to give a litigant “extra consideration simply because
he has chosen to exercise his right to represent himself.” Id. To the contrary, “[i]f a
court treats pro se litigants differently, it departs from its duty to be impartial and apply
the law equally to all who appear before it.” Id. Furthermore, even if it were more
difficult for plaintiff to obtain access to his medical records by virtue of being an inmate,
that does not relieve him of the obligation to present expert testimony regarding
damages. See Farmer v. Marion Corr. Inst., 10th Dist. Franklin No. 91AP-266, 1991
Ohio App. LEXIS 5616, 6 (Nov. 21, 1991) (holding that an inmate is subject to the same
requirement regarding providing an affidavit of merit in a medical malpractice case as
any other malpractice claimant despite the inmate’s limited access to his medical
records).
       {¶14} Additionally, plaintiff argues the magistrate’s valuation of damages is
unreasonable. However, as discussed above, the lack of a transcript means the court
cannot review the evidence itself or the nature and context of the magistrate’s rulings
valuing the evidence that was presented. Therefore, the court has no basis to find error
with the magistrate’s evidentiary rulings. See Cargile v. Ohio Dept. of Adm. Servs., 10th
Dist. Franklin No. 11AP-743, 2012-Ohio-2470, ¶ 15 (trial court did not err in overruling
objections to evidentiary ruling when no transcript was provided); In re Bunting, 5th Dist.
Delaware No. 99 CA F 03 012, 2000 Ohio App. LEXIS 130, 7 (Jan. 11, 2000) (“There
was no way for the trial court to know what the Magistrate’s rulings on the evidence
Case No. 2019-00261JD                       -6-                    JUDGMENT ENTRY


were without a transcript.”).   Consequently, the court finds no basis to modify the
magistrate’s valuation of damages. Therefore, plaintiff’s objection is OVERRULED.

Conclusion
         {¶15} For the reasons set forth above, the court finds the magistrate properly
determined the factual issues and appropriately applied the law in this case. Therefore,
plaintiff’s objection is OVERRULED.      Accordingly, the court adopts the magistrate’s
decision and recommendation as its own, including all findings of fact and conclusions
of law. Judgment is rendered in favor of plaintiff in the amount of $1,000.00. Court
costs are assessed against defendant. The clerk shall serve upon all parties notice of
this judgment and its date of entry upon the journal.




                                          PATRICK M. MCGRATH
                                          Judge

Filed August 3, 2020
Sent to S.C. Reporter 10/2/20